58 Wash. 2d 837 (1961)
365 P.2d 14
JAMES K.R. FARRIS, Appellant,
v.
MARIE A. FARRIS, Respondent.[*]
No. 35902.
The Supreme Court of Washington, Department One.
September 28, 1961.
Campbell & Manning, for appellant.
FOSTER, J.
The appellant husband, plaintiff in the superior court, appeals from that portion of a divorce decree requiring him to support his wife's child, notwithstanding a specific finding that he is not the father.
[1] In a divorce action, under RCW 26.08.110, which authorizes the court to provide for the support of the minor children of such marriage, the husband cannot be ordered to support the wife's children unless he is the father. Palmer v. Palmer, 42 Wn. (2d) 715, 258 P. (2d) 475. See, also, Magarell v. Magarell, 327 Mich. 372, 41 N.W. (2d) 898; Pilgrim v. Pilgrim, 118 Ind. App. 6, 75 N.E. (2d) 159.
It is due the conscientious trial judge to say that in his painstaking memorandum opinion he relied upon a decision of an intermediate Ohio appellate court, Gustin v. Gustin, 108 Ohio App. 171, 161 N.E. (2d) 68. This was before Taylor v. Taylor, ante p. 510, 364 P. (2d) 444, pointed out that the Ohio decision has no place in our law.
Reversed.
FINLEY, C.J., HILL, WEAVER, and ROSELLINI, JJ., concur.
NOTES
[*]  Reported in 365 P. (2d) 14.